Case 2:18-cv-00621-DGC Document 65-1 Filed 10/18/19 Page 1 of 2
     Case 2:18-cv-00621-DGC Document 65-1 Filed 10/18/19 Page 2 of 2
                                   -2-

THE SATANIC TEMPLE



We sent a copy of this letter to your representative as indicated in your
power of attorney.

                                         Sincerely,


                                                            AR0e144t
                                           gel'A0144t



                                         Director, Exempt Organizatithii-
                                         Rulings and Agreements




                                                              Letter 947
